Ryland, Judge,
delivered the opinion of the court.
The defendant was indicted in the Criminal Court of St. Louis county for feloniously, unlawfully and maliciously wounding cattle — the property of Robert McClish. He appeared to the indictment and pleaded “ not guilty;” was tried and convicted of the offence, and sentenced to three months’5 *174imprisonment in tlie county jail, and to pay a fine of one hundred dollars. He moved for a new trial; Ms motion was overruled, and lie brings the case here. In examining the record we find no bill of exceptions saving any point in the ruling of the Criminal Court; no evidence preserved on which tlie motion for new trial was made; nor any other ruling of the court saved by exceptions. No counsel appears here for appellant, nor is there any brief filed on his behalf; nevertheless we have examined the record of the proceedings and we find no error committed by the court, and we consider the indictment sufficient to sustain the judgment of conviction. The judgment must therefore be affirmed; the other judges concurring.